Citation Nr: 1646357	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to June 1967, including service in the Republic of Vietnam.  The Veteran died in 2008.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death.

In April 2014, the Board remanded the instant claim to the RO to afford the appellant a requested hearing.

In November 2015, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a March 2016 decision, the Board denied the appellant's claim of service connection for cause of the Veteran's death.  The appellant appealed the Board's March 2016 denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Order, the Court vacated the Board's decision and remanded the claim to the Board for further proceedings, consistent with the findings of a September 2016 Joint Motion for Remand.

This appeal is now being has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

In light of the points raised in the Joint Motion for Remand and the Board's review of the claims file, additional AOJ action on the claim on appeal is warranted.

The appellant contends that the Veteran's death is the result of his military service, specifically his presumed exposure to herbicides.  Specifically, she alleges that the Veteran actually died of lung cancer, as his esophageal cancer had been in remission, that it was his lung cancer that had metastasized into esophageal cancer and that his lung cancer was independent from his esophageal cancer.

The Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service.  See 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii)(2015). 

The Veteran's death certificate lists the immediate cause of death as metastatic adenocarcinoma of the esophagus.

A presumption of service connection based on exposure to herbicide is not available for esophageal cancer, although service connection for the disease may be granted  on a direct basis.  See 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e)(2015); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
A review of the record reveals that VA did not obtain a medical opinion in this case.  Rather, in the March 2016 decision, the Board found that the record does not otherwise provide a basis to award service connection for the cause of the Veteran's death.

However, in the September 2016 Joint Motion, the parties agreed that the Board incorrectly applied the criteria of 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) for determining whether a VA examination is necessary in a claim for disability compensation.  As such, the parties determined that the Board's analysis was inadequate and remand was required.  The parties further agreed that the Board did not provide adequate reasons or bases for its finding that there is nothing in service for a medical professional to consider a possible starting point for a service-association etiology.  The parties indicated that the Board did not address the Veteran's presumed exposure to herbicides in Vietnam or explain why such exposure could not be the 'starting point' for a medical opinion.

After review of the record and, in consideration of the Joint Motion, the Board finds that this matter must be remanded to obtain a VA medical opinion which addresses the outstanding questions of nexus in this case.

Prior to arranging for the VA medical opinion, to ensure all due process requirements are met, and record is complete, the AOJ should give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the appellant provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) record.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses have been associated with the claims file, arrange to have an appropriate VA physician comprehensively review the record and provide opinion addressing the relationship, if any, between the Veteran's service and his death.   

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to, and be reviewed by, the designated physician, and the opinion should include discussion of the Veteran's documented medical history and all lay assertions, to include those advanced by the appellant and on her behalf. 

Specifically, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that disability associated with the Veteran's active duty military service, in particular his presumed herbicide exposure (including Agent Orange therein), either caused, or contributed substantially or materially to cause, the Veteran's death.

In rendering this opinion, the examiner should address the appellant's contention that the Veteran died from lung cancer, rather than metastatic adenocarcinoma of the esophagus, as indicated on his death certificate.

The physician should not base an opinion solely on whether the Secretary has or has not placed adenocarcinoma of the esophagus on a list of diseases subject to presumptive service connection.

If the physician concludes that any question posed cannot be answered without resorting to mere speculation, the physician must clearly express the reason(s) for that conclusion, such as insufficient evidence of record, lack of training or experience of the reviewer, and/or shortcomings in the state of medical knowledge.

Complete, clearly-stated rationale for the conclusions reached must be provided, 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the appeal in light of all pertinent evidence ((to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

